Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see arguments, filed 02/18/2021, with respect to the rejection of claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: an electronic element that includes a lead portion; a sealing body that seals the electronic element in a state where an end portion of the lead portion is exposed; a first current collector that is formed at a first outer surface of the sealing body and is connected to the end portion; and a first terminal that includes a first portion which is sealed in the sealing body and is connected to the first current collector, and a second portion which is exposed from the sealing body, wherein the first portion includes a first part that has an end surface that is exposed at the first outer surface of the sealing body, the end surface being parallel to the first outer surface of the sealing body and being in direct contact with the first current collector and a second part that is connected to the first part and has an end that is exposed from a second outer surface of the sealing body, the first outer surface and the second outer surface being different surfaces, the second part of the first portion is connected to the second portion at the second outer surface, and the second portion is bent along the sealing body, extends to the first outer surface, and overlaps the first current collector to form a first gap between the second portion and the first current collector.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a first current collector that is formed at a first outer surface of the sealing body and is connected to the end portion; and a first terminal that includes a first portion which is sealed in the sealing body and is connected to the first current collector, and a second portion which is exposed from the sealing body, wherein the first portion includes a first part that has an end surface that is exposed at the first outer surface of the sealing body, the end surface being parallel to the first outer surface of the sealing body and being in direct contact with the first current collector and a second part that is connected to the first part and has an end that is exposed from a second outer surface of the sealing body” in combination with the other claim limitations. 
Cited Prior Art
Eidelman et al (US 2017/0345579) teaches relevant art in Dif. 2A.
Otani et al (US 2014/0285951) teaches relevant art in Fig. 5.
Summey et al (US 2014/0211371) teaches relevant art in Fig. 5.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848